Citation Nr: 0700932	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  96-46 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for gouty 
arthritis, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased disability rating for 
diabetes, rated 20 percent disabling prior to January 4, 
2001, and 60 percent disabling on and after January 4, 2001.

3.  Entitlement to an increased disability rating for 
arthritis of the right wrist and status post excisions of 
ganglion cysts, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased disability rating for 
hypertension, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased disability rating for 
pancreatitis, currently evaluated as 10 percent disabling.

6.  Entitlement to a compensable disability rating for 
impotence.

7.  Entitlement to an increased disability rating for an 
appendectomy scar, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1969 and from June 1981 to May 1989.

This appeal arises to the Board of Veterans' Appeals (Board) 
from a January 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that in pertinent part denied claims of entitlement 
to increased ratings for diabetes mellitus, gout, 
pancreatitis, hypertension, appendectomy scar, and right 
wrist ganglion cyst and granted service connection for 
erectile dysfunction (zero percent) with special monthly 
compensation.  

In October 2003, the Board remanded the case to the RO for 
additional development.  The case has been returned to the 
Board for further appellate consideration.  

FINDINGS OF FACT

1.  Gouty arthritis is manifested by exacerbations occurring 
at least every other month, but without weight loss and 
anemia.  

2.  Diabetes mellitus is manifested by two daily insulin 
injections, restricted diet, regulation of activities, 
painful ketoacidosis episodes occurring less than three times 
per year, visits to a health care provider twice per month, 
and diabetic complications that would be compensable if rated 
separately.  

3.  The service-connected right wrist disability is 
manifested by hypertrophic changes of the carpal bones, 
occasional flare-ups of swelling and pain, and painful 
limitation of motion.  

4.  Predominant diastolic blood pressure of 110 or more or 
predominant systolic blood pressure of 200 or more is not 
shown.  

5.  The veteran's pancreatitis has caused no symptomatology 
in recent years; at least 4-7 typical attacks of abdominal 
pain per year due to pancreatitis are not shown.  

6.  Erectile dysfunction is currently manifested by loss of 
erectile power without any evidence of penis deformity.  

7.  The appendectomy scar is tender and measures 14 by 2 
centimeters.

8.  The residuals of appendectomy include occasional episodes 
of vomiting, nausea, or abdominal distention due to 
peritoneal adhesions.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent schedular rating for gouty 
arthritis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5002, 
5017 (2006).

2.  The criteria for a 100 percent schedular rating for 
diabetes mellitus are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.119 Diagnostic Code 7913 
(2006).

3.  The criteria for a schedular rating higher than 10 
percent for arthritis of the right wrist are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71, Plate I, 4.71a, Diagnostic Codes 5003, 
5010, 5201, § 4.118, Diagnostic Codes 7801 through 7805 
(effective prior to and on August 30, 2002).

4.  The criteria for a schedular rating higher than 10 
percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic 
Code 7101 (2006).

5.  The criteria for a schedular rating higher than 10 
percent for pancreatitis are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic 
Code 7347 (2006).

6.  The criteria for a compensable schedular rating for 
impotency are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.115b, Diagnostic Code 7522 (2006).

7.  The criteria for a schedular rating greater than 10 
percent for appendectomy scar are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.118, 
Diagnostic Codes 7801 through 7805 (effective prior to August 
30, 2002, and on August 30, 2002).

8.  The criteria for a separate 10 percent schedular rating 
for recurring small bowel adhesions due to appendectomy 
incision are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 
4.3, 4.7, 4.10, 4.114, Diagnostic Code 7301 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2006).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in March 2003, April 2004, and in June 2005.  These 
letters informed the veteran of what evidence is needed to 
substantiate the claims, what evidence he was responsible for 
obtaining, and what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter subsequent to 
the initial adverse decision, which would normally require a 
remand for compliance.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, the Board did remand the 
case in October 2003.  

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
United States Court of Appeals for Veterans Claims (Court) 
determined that only VA's failure to point out what evidence 
is needed to substantiate the claim would be unfairly 
prejudicial to the veteran.  Because VA has pointed out what 
evidence is needed, no unfair prejudice has resulted.  

In Dingess v. Nicholson, 19 Vet. App. 473, the Court held 
that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the present appeal, 
because higher ratings are granted, the RO, at the time will 
issue a rating decision that implements the Board decision 
and assign effective dates for payment (if any) of 
compensation for those ratings.    

If the veteran is dissatisfied with either the effective date 
that will be assigned by the RO, he is invited to submit a 
notice of disagreement in accordance with appeal instructions 
that will be issued with the rating decision.  Thus, no 
unfair prejudice to the veteran will result from the Board's 
grant of increased ratings at this time. 

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records. 38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

Gouty Arthritis 

Gouty Arthritis has been rated 20 disabling for the entire 
appeal period under Diagnostic Code 5017-5002.  Diagnostic 
Code 5017 notes that gout is to be rated under Diagnostic 
Code 5002.  

Under Diagnostic Code 5002, a disability rating is assigned 
based on the frequency of exacerbations per year.  Where 
constitutional manifestations associated with active joint 
involvement are totally incapacitating, a 100 percent rating 
is warranted.   Less than the criteria for a 100 percent 
rating but with weight loss and anemia, producing severe 
impairment of health and severely incapacitating 
exacerbations occurring 4 or more times per year or a lesser 
number over prolonged periods warrants a 60 percent rating.  
Symptom combinations that cause definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times 
per year warrant a 40 percent rating.  One or two 
exacerbations per year warrant a 20 percent rating. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5002 (2006).   

The veteran's gouty arthritis is manifested by exacerbations 
occurring at least every other month, but without weight loss 
and anemia that are necessary for a rating of 60 percent or 
more.  A recent laparotomy resulted in anemia; however, this 
anemia is not relevant to the gout rating because gout did 
not cause it.  Comparing the manifestations of gouty 
arthritis to the criteria of the rating schedule, the Board 
finds that the criteria of a 40 percent schedular rating 
under Diagnostic Code 5002 are more nearly approximated.  
After considering all the evidence of record, including the 
testimony, the Board finds that it favors the claim.  A 40 
percent schedular rating for gouty arthritis will therefore 
be granted.  38 C.F.R. § 4.7.  

Diabetes

Diabetes mellitus has been rated 20 percent disabling prior 
to January 4, 2001, and 60 percent since then under 
Diagnostic Code 7913.  These criteria were revised effective 
June 6, 1996.  The first question is which version of the 
rating schedule applies.  A claim for an increased rating for 
diabetes was denied in a January 1995 rating decision.  
Although the veteran attempted to appeal that decision, his 
substantive appeal was untimely received on August 31, 1998.  
Thus, that decision became final.  

In July 1999, the RO issued a rating decision that determined 
that the August 1998 substantive appeal was untimely.  The 
veteran failed to appeal the July 1999 decision.  Thus, that 
decision became final also.  Although the August 31, 1998, 
substantive appeal was not timely with respect to perfecting 
the prior appeal, it can be accepted as a claim for an 
increase.  The Board therefore accepts the August 31, 1998, 
substantive appeal as a claim for an increased rating.  This 
means that the revised criteria for rating diabetes mellitus 
should be used in this decision.  The next question is which 
disability rating should be assigned. 

Under revised Diagnostic Code 7913, where diabetes mellitus 
requires more than one daily insulin injection, restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength, or complications that would be 
compensable if separately evaluated, a 100 percent rating is 
warranted.  

Diabetes mellitus that requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated, warrants a rating of 60 percent.  

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities warrants a 40 percent rating. 

Diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet warrants a 20 
percent rating.  38 C.F.R. § 4.119, Diagnostic Code 7913 
(2006).

Note (1) evaluate compensable complications of diabetes 
mellitus separately unless they are used to support a 100 
percent rating.  Noncompensable complications are considered 
part of the diabetic process under Diagnostic Code 7913.  
Note (2) when diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test solely for 
rating purposes. 

The veteran's diabetes mellitus is manifested by a need for 
insulin twice per day plus restricted diet and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year.  
Also shown by medical evidence to be related to diabetes 
mellitus are diabetic retinopathy, headaches, diabetic 
gastroparesis, a diabetic ulcer on the right foot, and 
diabetic peripheral neuropathy of the bilateral lower 
extremities, which would be compensable if separately rated.  

Comparing the manifestations with the rating criteria, it is 
clear that some of the requirements for a 100 percent rating 
are met.  First, more than one daily injection is shown, as 
noted in a February 1999 VA hospital report, which was for a 
painful ketoacidosis episode.  Second, that report also notes 
that the veteran is on a "full diabetic diet."  Third, 
other reports reflect that the veteran must regulate his 
activities and that he has diabetic complications that would 
be compensable if rated separately.  What is not shown are 
three or more hospitalizations per year (for diabetes), or 
weekly visits to a diabetic care provider.  Clinical records 
reflect that he is seen by his VA diabetic care provider 
approximately twice per month.  

Because some, but not all, of the 100 percent criteria are 
shown, the Board must consider whether the manifestations 
more nearly approximate the 100 percent criteria.  After 
considering all the evidence of record, including the 
testimony, the Board finds that relative equipoise exists.  A 
100 percent schedular disability rating for diabetes will 
therefore be granted.  

Diabetic retinopathy, headaches, diabetic gastroparesis, a 
diabetic ulcer on the right foot, and diabetic peripheral 
neuropathy of the bilateral lower extremities need not be 
considered for separate ratings, as they are used to support 
the 100 percent rating.  See 38 C.F.R. § 4.119, Diagnostic 
Code 7913, Note 1.  

Right Wrist 

Arthritis of the right wrist and status post excisions of 
ganglion cysts have been rated 10 percent disabling 
throughout the appeal period under Diagnostic Code 5099-5010.  

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

In turn, degenerative arthritis (hypertrophic or 
osteoarthritis) when established by X-ray findings is rated 
on limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved (Diagnostic 
Code 5200 etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, a 20 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbation.  A 
10 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  Note (1) The 20 percent and 10 
percent ratings based on X-rays will not be combined with 
ratings based on limitation of motion.  Note (2) the 20 
percent and 10 percent ratings based on X-rays will not be 
used in ratings listed under diagnostic codes 5013-5024.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006). 

Limitation of motion in dorsiflexion of either wrist to less 
than 15 degrees or where palmar flexion is limited in line 
with the forearm warrants a 10 percent rating.  38 C.F.R. 
§ 4.71 Plate I, § 4.71a, Diagnostic Code 5215 (2006).  This 
Diagnostic Code offers no rating higher than 10 percent.

The service-connected right wrist disability is manifested by 
hypertrophic changes of the carpal bones, occasional flare-
ups of swelling and pain, and painful limitation of motion of 
the wrist joint.  Because the maximum rating offered for the 
right wrist joint has already been assigned, there is no need 
for further analysis.  Although functional loss due to 
weakness is also shown, no additional consideration is 
necessary because the maximum rating for limitation of motion 
has already been assigned.  Johnston v. Brown, 10 Vet. App. 
80 (1997) (where the maximum schedular rating is in effect 
for loss of motion of a joint and the disability does not 
meet the criteria for a higher evaluation under any other 
applicable code (after all other potential codes have been 
considered), further consideration of functional loss may not 
be required.  

The ganglion cyst excision scar on the right wrist is not 
shown to be symptomatic nor does it meet the criteria for a 
compensable rating based on area of skin coverage.  See 
38 C.F.R. § 4.118 Diagnostic Codes 7801 through 7805 (2006).  
After considering all the evidence of record, including the 
testimony, the Board finds that the evidence is against the 
claim.  (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).  A schedular rating higher than 10 percent for the 
right wrist must therefore be denied.  

Hypertension 

The veteran's hypertension has been rated 10 percent 
disabling under Diagnostic Code 7101 for the entire appeal 
period.  

Under Diagnostic Code 7101, a 10 percent rating is warranted 
if hypertension is manifested by diastolic blood pressure 
predominantly 100 or more, or if the systolic pressure is 
predominantly 160 or more.  A 10 percent rating is also 
warranted if the condition requires continuous medication for 
control, and there is a history of diastolic pressure 
predominantly 100 or more.  A 20 percent rating is warranted 
if the diastolic pressure is predominantly 110 or more, or if 
the systolic pressure is predominantly 200 or more.  A 40 
percent rating is warranted if the diastolic pressure is 
predominantly 120 or more.  A 60 percent rating (the highest 
available rating) is warranted if the diastolic pressure is 
predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2006).  

In this case, there is no evidence of predominant diastolic 
blood pressure of 110 or more or a predominant systolic blood 
pressure of 200 or more.  After considering all the evidence 
of record, including the testimony, the Board finds that the 
preponderance of it is against the claim.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for a schedular rating greater than 10 percent for 
hypertension is therefore denied.  

Pancreatitis

Pancreatitis has been rated 10 percent disabling under 
Diagnostic Code 7347 for the entire appeal period.  The 
rating criteria for digestive disorders were revised 
effective July 2, 2001; however, no substantive change was 
made to Diagnostic Code 7347.  

Frequently recurring disabling attacks of abdominal pain with 
few pain-free intermissions and with steatorrhea, 
malabsorption, diarrhea, and severe malnutrition warrants a 
100 percent rating.  Frequent attacks of abdominal pain, loss 
of normal body weight, and other findings showing continuing 
pancreatic insufficiency between acute attacks warrants a 60 
percent rating.  At least 4-7 typical attacks of abdominal 
pain per year with good remission between attacks warrant a 
30 percent rating.  At least one recurring attack of typical 
severe abdominal pain in the last year warrants a 10 percent 
rating.  Note 1: Abdominal pain must be confirmed as 
resulting from pancreatitis by appropriate laboratory and 
clinical studies.  Note 2: Following total or partial 
pancreatectomy, rate under above, symptoms, minimum rating 30 
percent.  38 C.F.R. § 4.114, Diagnostic Code 7347 (2006),

In this case, there is no competent evidence that 
pancreatitis has caused at least 4-7 typical attacks of 
abdominal pain per year.  The abdominal pains have been 
related to other diseases rather than pancreatitis.  During 
hospitalization for abdominal pain, the veteran's pancreatic 
enzyme levels were always within normal limits.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for a schedular rating greater 
than 10 percent for pancreatitis is therefore denied.  

Impotence  

Impotence or erectile dysfunction has been rated 
noncompensable (zero percent) for the entire appeal period 
under Diagnostic Code 7599-7522.  An April 1991 VA outpatient 
treatment report notes that erectile dysfunction was felt to 
be of psychological rather than organic in origin.  Thus, it 
is not secondary to diabetes.  Under Diagnostic Code 7522, 
deformity of the penis, with loss of erectile power, warrants 
a 20 percent evaluation and consideration of special monthly 
compensation.  There is no schedular rating for loss of 
erectile power alone.  In other words, loss of erectile power 
without penis deformity does not warrant a compensable rating 
(aside from the special monthly compensation, which has 
already been granted in this case).  38 C.F.R. § 4.115(b), 
Diagnostic Code 7522 (2006).  

The veteran's erectile dysfunction is manifested by loss of 
erectile power without any evidence of penis deformity.  
Comparing these manifestations with the criteria of the 
rating schedule, the Board finds that the criteria for a 
schedular 20 percent rating under Diagnostic Code7522 are not 
more nearly approximated.  This is because there is no 
deformity of the penis.  It does not appear that the criteria 
for a compensable rating are more nearly approximated where 
there is an erectile dysfunction alone.  Special monthly 
compensation may be assigned for erectile dysfunction alone 
on the theory that it is analogous to the loss of a creative 
organ.  The RO has already assigned special monthly 
compensation.   

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  A 
compensable schedular disability rating for impotence is 
therefore denied.  

Appendectomy Scar

The veteran's appendectomy scar has been rated 10 percent 
under Diagnostic Code 7804 for the entire appeal period.  The 
rating schedule was revised effective August 30, 2002.  The 
RO provided the veteran with a copy of the revised rating 
schedule in March 2003 and issued another SSOC in March 2006 
that continued the 10 percent rating for the scar.

The claims file reflects that an in-service appendectomy 
surgery resulted in abdominal adhesions caused by an 
atypically large appendectomy incision.  A December 1999 VA 
examination report notes that the scar measured 14 by 2 
centimeters and was tender, but with no tissue loss, 
ulceration, edema, or disfigurement.  

In a November 2005 VA examination report, a physician 
explained that during the veteran's appendectomy, a central 
midline incision was made, rather than the typical McBurney's 
incision at the right lower quadrant.  The physician noted a 
history of multiple small bowel adhesions secondary to the 
appendectomy.  For instance, in November 2004, exploratory 
laparotomy was necessary for lysis of these adhesions.  In 
January 2005, the veteran was again admitted to a VA medical 
center with nausea, vomiting, and abdominal distention.  
Laparotomy showed a "sigmoid valvulus" [an abnormal fold in 
the sigmoid colon?] secondary to small bowel adhesions.  
Sigmoid colectomy (excision of a portion of the colon), 
colostomy bag, and small bowel resection were necessary.  
Shortly thereafter, he was readmitted with postoperative 
anemia secondary to gastrointestinal bleeding from the 
surgery.  He was readmitted several times during February and 
March 2005 for further bowel obstructions.  In late March 
2005, another laparotomy was necessary for lysis of 
adhesions.  In August 2005, he underwent surgery for 
"takedown" of a colostomy.  No further problem was reported 
after the August 2005 surgery; however, the November 2005 VA 
examination report also reflects that the residuals of these 
small bowel obstructions would restrict the veteran to 
sedentary work in the future.  

Under the prior provisions of Diagnostic Code 7804, a 10 
percent rating is warranted for superficial scars that are 
tender and painful on objective demonstration.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (effective prior to August 30, 
2002).  Under the revised rating schedule, the provisions of 
Diagnostic Code 7804 do not change substantively.  A 
superficial scar that is painful on examination warrants a 10 
percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(effective August 30, 2002). 

Under the prior provisions of Diagnostic Code 7805, scars, 
other than those characterized as disfiguring, poorly 
nourished, subject to repeated ulceration, or superficial 
scars that are tender and painful, or burn scars, are to be 
rated on limitation of function of the part affected under 
Diagnostic Code 7805.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (effective prior to August 30, 2002).  
Under current Diagnostic Code 7805, scars, other than of 
head, face, or neck, or deep scars, or unstable scars, or 
superficial scars exceeding 144 square inches, are to be 
rated on limitation of function of the part affected under 
Code 7805.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2005).  

The appendectomy scar is tender and measures 14 by 2 
centimeters.  Comparing these manifestations to the rating 
criteria, it is clear that the tender scar is already rated 
correctly at 10 percent under Diagnostic Code 7804.  Under 
either version of the rating schedule, there is no evidence 
of scar-related disability that would warrant a rating higher 
than 10 percent.  

There is for consideration, however, a rating for the 
persistent recurring abdominal adhesions that are clearly 
related to the appendectomy.  Esteban v. Brown, 6 Vet. App. 
259, 261 (1994) (permitting separate evaluations for separate 
problems arising from the same injury if they do not 
constitute the same disability or same manifestation under 38 
C.F.R. § 4.14).  Because these adhesions produce symptoms 
separate from the tender scar, they warrant a separate 
disability rating.  The rating schedule contains ratings for 
peritoneal adhesions, which should be considered.  

Abdominal adhesions may be rated by rated by analogy under 
the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7301, 
peritoneal adhesions.  Severe adhesions warrant a 60 percent 
rating.  Moderately severe adhesions warrant a 30 percent 
rating and are manifested by partial obstruction with delayed 
motility of barium meal and less frequent and less prolonged 
pain.  If there is moderate pulling pain on attempting to 
work or aggravated by movements of the body, or occasional 
colic pain, nausea, constipation (perhaps alternating with 
diarrhea) or abdominal distention, a10 percent rating is 
warranted.  If the injury has healed and there are no 
residuals, a noncompensable evaluation is warranted.  
38 C.F.R. § 4.114, Diagnostic Code 7311 (2006).  

The residuals of appendectomy include occasional episodes of 
vomiting, nausea, or abdominal distention due to peritoneal 
adhesions.  Comparing these manifestations with the rating 
criteria, it appears that the 10 percent criteria of 
Diagnostic Code 7301 are more nearly approximated.  38 C.F.R. 
§ 4.7. 

Anemia associated with postoperative bleeding appears to have 
been short-lived.  Thus, there is no basis for a compensable 
rating for anemia.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim for a rating higher than 10 percent for the 
appendectomy scar.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  However, the evidence favors a separate 10 
percent rating for the recurring underlying small bowel 
adhesions.  A separate 10 percent schedular disability rating 
under Diagnostic Code 7301 will therefore be granted.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) (2006) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
In this case, however, because a 100 percent schedular rating 
has been granted for the entire appeal period, the matter 
need not be referred for an extraschedular rating.  
Colayong v. West 12 Vet. App. 524, 536 (1999) (If the matter 
is not referred, the Board must provide adequate reasons and 
bases for its decision to not so refer it).  


ORDER

A 40 percent schedular rating for gouty arthritis is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.     

A 100 percent schedular rating for diabetes mellitus is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits. 

An increased rating for arthritis of the right wrist and 
status post excisions of ganglion cysts is denied.

An increased rating for hypertension is denied.

An increased rating for pancreatitis is denied.

A compensable rating for impotence is denied.

An increased rating for an appendectomy scar is denied.

A separate 10 percent rating for recurring small bowel 
adhesions is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


